581 So. 2d 1005 (1991)
Virginia DAVIS and the State of Florida, Department of Health and Rehabilitative Services, Appellants,
v.
Clark DAVIS, Appellee.
No. 90-2575.
District Court of Appeal of Florida, First District.
July 3, 1991.
William H. Branch, Boyd & Branch, P.A., Tallahassee, for appellants.
John D. Carlson, Gatlin, Woods, Carlson & Cowdery, Tallahassee, for appellee.
PER CURIAM.
The appellant/former wife appeals the trial court's order modifying the final judgment which awarded an increase in child support. The former wife contends the award was inadequate and the increase should have been made retroactive to the date she filed the petition for modification.
We affirm as to the increase in child support. However, the need for increased support and the former husband's ability to pay existed on the date the petition for modification was filed. Therefore, we reverse and remand for the trial court to make the award effective on the date the petition for modification was filed, April 12, 1990. Singbush v. Cabrera, 519 So. 2d 66 (Fla. 5th DCA 1988); deJesus Paris v. Bollon, 503 So. 2d 1387 (Fla. 4th DCA 1987).
BOOTH, MINER and KAHN, JJ., concur.